Proceeding pursuant to CPLR article 78 to review a determination of the respondent State Commissioner of Social Services, dated August 14, 1979 and made after a statutory fair hearing, which affirmed a determination of the local agency to reduce petitioner’s grant of public assistance by 10% each month for the purpose of recouping an overpayment. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. Petitioner’s contention that the action by the local agency *875was illegal because the agency failed to provide proper notice to her of its intention to reduce her grant of public assistance is without merit. Petitioner did, in fact, request a hearing within 60 days of the agency’s determination, and did appear at said hearing with her representative (at which time she was duly apprised of the reasons for the agency’s recoupment). There has been no showing of prejudice. Titone, J.P., Gibbons, O’Connor and Thompson, JJ., concur.